IN THE SUPRE]\CE COURT OF THE STATE OF DELAWARE

DEWAYNE McNAIR, §
§ No. 578, 2016
Defendant Below, §
Appellant, § Court BeloW-Superior Court
§ of the State of Delaware
v. § in and for NeW Castle County
§
STATE OF DELAWARE, § Cr. ID No. 1212003086A
§
Plaintiff BeloW, §
Appellee. §

Submitted: September 27, 2017
Decided: October 2, 2017

Before STRINE, Chief Justice; SEITZ, and TRAYNOR, Justices.
O R D E R

This 2rld day of October 2017, having considered the briefs and the record
beloW, it appears to the Court that the Superior Court’s judgment of conviction
should be affirmed on the basis of and for the reasons assigned in the Superior
Court’s February 1, 2016 Orderl denying the Defendant’s Motion for NeW Trial.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior
Court is hereby AFFIRMED.

BY THE COURT:

/S/ Garv F. Travnor
Justice

 

l Sz‘ate v. McNaz`r, 2016 WL 424999 (Del. Super. Ct. Feb. 1, 2016).